DETAILED ACTION
Remark
This action is a non-final office action as it has been re-opened for the purpose of responding to applicant’s remarks regarding the motivation to combine in a 103 rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9, 10, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Evans (US 6468265).
Regarding claim 1, Evans discloses a control unit (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) for a robot system including a robot having a rigid proximal portion (76, 78, 80; figs. 7, 8-13; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67)  having a remote center of motion (626 or 618; figs. 7; col. 19, lines 63-67), a flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65), and at least one image acquisition device (88 a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15) the control unit comprising:
a processor configured to:
receive images from the at least one image acquisition device (col. 21, lines 29-49; col. 22, lines 1-67); 
generate a first deployment path to a first target position based on the received images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
generate a second deployment path to a second target position from the first target position based on the received images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
control computer provides guidance information by causing rigid proximal distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment path [Motion tracking provides images of work site and predicts next position and target that the rigid proximal portion (76, 78, 80) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37];
generate second guidance information (control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment path [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; and
deploy the first guidance information to the rigid proximal portion for guiding the rigid proximal portion to the first target position (control computer provides guidance information by causing rigid proximal portion to by guided to a  target col. 18, lines 48-64; col. 19, lines 7-10, 44-67), and deploy the second guidance information to the flexible distal portion for guiding the flexible distal portion to the second target position (control computer provides guidance information by causing flexible distal portion to by guided to a  target col. 18, lines 48-64; col. 19, lines 7-10, 44-67).
The embodiments of Evans are combinable, for example Evans teaches that the patient electronics in Fig #B-1 can be attached to the electronics on the surgeon console in fig. 3B-2 wherein fig. 3B-2 is linked to different types of manipulator sets i.e. rigid proximal portion sets e.g. figs. 7, 8-13 that are controlled by the surgeon using master controllers, servo-motors, encoders, etc.  As such it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the different embodiments in Evans for the purpose of controlling and positioning the rigid proximal portions 76, 78, 80 using different mechanical means such as controllers and/or, foot switches, and/or microphone, and or hand operated switches, mouse, joysticks, etc to suite the type of surgery at hand, thus providing versatility, Evans col. 14, lines 19-65.   
Regarding claim 2, Evans discloses the control unit according to claim 1, wherein the first target position comprises an entry location (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) of a region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) in a surgical site within to a patient.
Regarding claim 3, Evans discloses the control unit according to claim 2, wherein the second target position comprises a target (region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67) within the region of interest in the surgical site.
Regarding claim 4, Evans discloses the control unit according to claim 3, wherein the region of interest comprises an internal organ of the patient (heart, 602; fig. 7, 23-28; col. 19, lines 7-14), and the target comprises a location (86, 702, 703; figs. 7, 8, 23; col. 15, lines 5-12; col. 26, lines 64-67) within or a part of the organ 602.
Regarding claim 5, Evans discloses the control unit according to claim 3, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at an entry location to a body of the patient.
Regarding claim 6, Evans discloses the control unit according to claim 3, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location of the organ at the surgical site.
Regarding claim 7, Evans discloses the control unit of claim l, wherein first deployment path is linear (622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 9, Evans discloses robot system comprising: 
a robot (manipulators and instruments; figs. 7-13, 23-30), comprising:
a rigid proximal portion (76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67)  having a remote center of motion (626 or 618, figs. 7; col. 19, lines 63-67); 
a flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65); and 
at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15); and 
a control unit (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) configured to:
receive images from the at least one image acquisition device (col. 21, lines 29-49; col. 22, lines 1-67); 
generate a first deployment path to a first target position based on the images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
generate a second deployment path to a second target position from the first target position based on the images (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
generate first guidance information (control computer provides guidance information by causing rigid proximal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment path [Motion tracking provides images of work site and predicts next position and target that the rigid proximal portion (76, 78, 80) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; and
generate second guidance information (control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment path [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37].
Regarding claim 10, Evans discloses the robot system according to claim 9, wherein first deployment path is linear (622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 11, Evans discloses the robot system according to claim 9, wherein the first target position is an entry location (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) to a region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) within a surgical site of a patient, and the second target position is a location of a target within the region of interest (region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67).
instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) of the rigid proximal portion is located at an entry location to a body of the patient.
Regarding claim 13, Evans discloses the robot system according to claim 11, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location to the region of interest.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) as applied to claim 1 above, and further in view of Trovato (US 20110282151).
Regarding claim 8, Evans discloses the control unit according to claim l, wherein the first and second guidance information include registration of the robot to the imaging device [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device].
If applicant is arguing that Evans does not teach registration as claimed then Trovato (US 2011/0282151).  Trovato teaches of a second guidance information (endoscopic images having a path for the endoscope; figs. 1&2) include registration of the robot to the imaging device (sec 0003-0005, 0013, 0052, 0054).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating 
Regarding claim 17, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the method further comprises:
initially determining an initial position of the rigid proximal portion with respect to the patient (see for example fig. 7, an initial position e.g. 626 is initially determined to be next to the chest level with respect to the patient before the cannula 636 of the rigid proximal portion insertion thereof for positioning of the rigid proximal portion; col. 20, lines 1-5; col. 60, lines 15-25); and
registering the rigid proximal portion to the region of interest in the surgical site of the patient [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device], wherein the first deployment path is generated based on the registration of the rigid proximal portion (it is obvious to one having ordinary skill in the art that the purpose for calibration and matching before deployment or robot arms is to make sure that there is accuracy when the robot arms e.g. rigid proximal portion are deployed; col. 55, lines 18-45; col. 56, lines 40-53; col. 57, lines 44-60; col. 72, lines 41-47; col. 79, lines 48 to col. 80, lines 2).
If applicant is arguing that Evans does not teach registration as claimed then Trovato (US 2011/0282151).  Trovato teaches of registering the rigid proximal portion to the region of interest in the surgical site of the patient (sec 0005, 0013, 0055, 0058), wherein the first 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating misalignment of preoperative images with current images of a surgical site taken by image sensor for tracking and providing an accurate path of robotic proximal and distal portions during surgery. 

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) as applied to claim 1 above, and further in view of Wakai (US 2016/0206260).
Regarding claim 14, Evans discloses the robot system according to claim 11, wherein the region of interest is a heart of the patient (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67), and the target is an aortic valve to be replaced with a prosthetic valve.
Evans discloses surgical operations on the heart, but did not recite an aortic valve to be replaced with a prosthetic valve.  However, Wakai teaches of an aortic valve to be replaced with a prosthetic valve (sec 0003, 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for treating a particular heart disease e.g. particularly replacing a heart valve rather than generally performing a heart surgery.

However, Wakai teaches of at least one image acquisition device comprises:
a transesophageal echocardiography (TEE) probe (3D-TEEsec 0003) having a probe and a transducer located adjacent the heart to provide live imaging of the heart (sec 0039, 0040); and
a C-arm comprising an x-ray for imaging the surgical site (sec 0038).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for treating a particular heart disease e.g. particularly replacing a heart valve rather than generally performing a heart surgery.

Claim 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) in view of Gomez (US 9956044).
Regarding claim 16, Evans discloses a non-transitory computer-readable storage medium having stored therein machine readable instructions configured to be executed by a processor  to control a robot system having a control unit (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) and a robot (manipulators and instruments; figs. 7-13, 23-30) with a rigid proximal portion (76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67) having a remote center of motion (626 or 618, figs. 7; col. 19, lines 63-67), a flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65) and at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15), the machine readable instructions being configured to perform a method of controlling the rigid proximal portion and the flexible distal portion of the robot to access a target, the method comprising:
generating a first deployment path for the rigid proximal portion to a region of interest within a surgical site of a patient (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37);
moving the rigid proximal portion on a first deployment path [Motion tracking provides images of work site and predicts next position and target that the rigid proximal portion (76, 78, 80) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] to the region of interest;
deploying the flexible distal portion (control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) through the rigid proximal portion (The flexible portion is clearly details in fig. 31, wherein the flexible distal portion 1114.1 is shown to be deployed along arrow P through rigid proximal portion 1112; col. 43, lines 3-9); 
tracking a position of the flexible distal portion within the region of interest [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; 
generating a second deployment path for the flexible distal portion to the target (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37); and 
moving the flexible distal portion on second deployment path to the target (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37).
If applicant is arguing that Evans does not disclose deploying the flexible distal portion through the rigid proximal portion prior art, Gomez (US 9956044) teaches of deploying (see 291, fig. 3) a flexible distal portion (241; fig. 3) through a rigid proximal portion 200 (col. 7, lines 10-27; col. 8, lines 5-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Gomez for the purpose of having versatility in tool application when necessary for different types of operations and for collision avoidance (Gomez, abstract).
Regarding claim 18, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the first deployment path is generated by a processor  (34; fig. 1; Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a first entry location of the rigid proximal portion into a body of the patient (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 19, Evans discloses the non-transitory computer-readable storage medium according to claim 18, wherein the second deployment path is generated by the processor (34; fig. 1; Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a second entry location of the rigid proximal portion into the region of interest (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and of the target based on images provided by the at least one image acquisition device (col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 20, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the method further comprises:
transmitting the images provided by the at last one image acquisition device to a display (images are transmitted to a viewer 1202; col. 47, lines 10-42; col. 48, lines 59-67; col. 49, lines 50-60; col. 50, lines 1-18).
Regarding claim 21, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein tracking the position of the flexible distal portion within the region of interest comprises at least one of optical tracking  (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37), mechanical tracking, electromagnetic tracking system, and shape sensing tracking.

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. 
Applicant has request for an interview.  An interview will be scheduled at a date that is convenient for both applicant and examiner after the current action is sent out to applicant. 
Applicant’s corrections to the specification has been entered as they are to correct minor typographical errors.
Applicant argues that, 
“it is well established that "[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). Therefore, when a claim expressly provides for two separate elements, these two elements "logically cannot be one and the same." See Engel Indus., Inc. v. Lockformer Co., 96 F.3d 1298 (Fed. Cir. 1996) (concluding that a "second portion" and a "return portion" were two different elements). Further, "[w]here a claim lists elements separately, 'the clear implication of the claim language is that those elements are 'distinct component[s]' of the [claimed] invention." See Becton, Dickinson and Co. v. Tyco Healthcare Gr., LP, 616 F.3d 1249 (Fed. Cir. 2010). This is particularly true, as in the present Application, where the specification "confirms" that the separated claim elements are in fact separate elements. Id. Accordingly, multiple separate elements cannot be disclosed by a single component. See e.g., In re Robertson, 169 F.3d 743 (Fed. Cir. 1999) (claim requiring three separate means not anticipated 
The examiner summits that applicant argument is erroneous with respect to the above paragraph, emphasis added.  Applicant has not provided evidence that rejection expressly provided for two separate elements, wherein these two elements are logically one and the same.   Accordingly, in the rejection multiple separate elements have not been disclosed by a single component, emphasis added.  As such applicant’s arguments are erred.
Applicant’s further argument that fig. 2A-2C and their attendant description of surgical manipulators 76, 78, 80 reveals nothing about structural rigidity of these elements.  The examiner disagrees and notes that applicant’s specification merely uses the term, “rigid”, but does not say anything further about it or provide some teaching that reveals that the proximal portions are rigid.  Infact, applicant indicates that these proximal portions have a joint and degrees of freedom.  How can these proximal portions be rigid then?  The examiner summits that Evans teaches that these proximal portions are rigid because they are stiff and can go through very tiny incisions in a human body.  Evans also teaches that these proximal portions are typical robotic arms that are attached to instruments, attached to motors, which motors spin then, as such theses proximal portions in the prior are rigid contrary to applicant’s arguments.  
The applicant further argues that figs 2A-2C show rudimentary drawings that are a couple of lines.  The examiner disagrees and notes applicant’s drawing are similarly rudimentary 
The examiner further submits that applicant admitted that the prior art Evans teaches rigid portions because applicant indicates that, [In fact the only description of anything's being "rigid" in the teaching of Evans is in the improvements that the "servo-mechanism-operated attachment manipulator 19" of Evans…..].  The examiner submits that the rigid portions 76, 78, 80 in Evans are also manipulators attached to a servo motor similar to manipulator 19 which applicant indicates is rigid.  As such, by applicant’s own admission Evans reads on the limitations.
Applicant further argues that the sections recited by the prior art disclose not a thing related to the generation of first guidance information to positioning the rigid proximal portion……”.  The examiner disagrees and submits that applicant’s arguments are merely conclusory since applicant merely copied and pasted the cited sections without particularly addressing what is taught therein.  The examiner maintains that Evans teaches generation of first guidance information to positioning the rigid proximal portion since Evans teaches a 
Applicant further argues that the examiner is directing applicant to the same aspects of Evans for the alleged disclosure.  The examiner submits that there is nothing wrong directing applicant to the same cited sections in the prior art as long as the prior art sections cited read on the limitations.  Evans generates first and second deployment paths, that is the paths generated by Evans in the cited sections are a plurality of paths, as such Evans reads on generating first and second paths.  Similarly, the computer generates multiple guidance information to guide the proximal portions through the multiple paths that include the first and second paths.   Similarly the computer provides multiple guidance information to guide the rigid portions through the first and second paths to their multiple target positions as desired by the surgeon.  As such it is believed that Evans reads on the claims.  It is noted that applicant does not address the contents of the cited sections in regard to the rejection, but merely insists that the same sections have been cited for different limitations; however the cited sections have different limitations that read on the claims.  As such the examiner believes the rejection is proper.
Applicant further argues that the examiner does not provide proper motivation to combine the embodiments.  The examiner has reopened the action to provide proper motivation for combining embodiments in the rejection.
Applicant further argues the examiner’s response has been considered, wherein applicant notes that the examiner’s interpretation of the claimed, “rigid” is not according to the definition of the term as is known and as it is disclosed in the specification, citing that the examiner 
Applicant’s arguments that elements 76, 78, 80 are not shown in fig. 7 is incorrect because fig. 7 clearly indicate that elements 82, which could also be construed as rigid portions according the applicant’s disclosure and normal definition, engage the rigid portions 76, 78, 80; Evans col. 15, lines 5-12.

Applicant is his arguments refers to sec 0025, 0026 of the specification and cites the following phrases as clear definitions of the claimed, “rigid proximal portions”, i.e. applicant provides emphasis on: 
“FIG. 1A schematically illustrates the surgical robot system 100 comprising a
hybrid robot 101 having a rigid proximal portion 102 and a flexible distal portion 103.
In conclusion, the examiner believes that the prior art reads on the claims…..”;

“The rigid proximal portion 102 of the robot 101 may have a remote center of
motion (RCM) at the first entry location E1, enabling the rigid proximal portion 102 to
pivot around the first entry location E1 (“pivot point’). In other words, the RCM located
at the surface of the body of the patient P, and is configured for movement along a
In an alternative embodiment, the rigid proximal
portion 102 of the robot 101 may have a RCM at the second entry location E2, such
that the RCM is located at the surface of the RIO, enabling movement along a number of..”.
The question is do these highlighted phrases or any other phrases in applicant’s disclosure provide a meaning for “rigid proximal portions”? The answer is NO because nothing in the phrases tell us why or how they are rigid.  How do we know they are rigid when the disclosure does not provide further details about rigidity?  Anyway applicant has indicated that we should interpret “rigid” according to its normal or dictionary meaning.
As such the term, “rigid” has been interpreted according to its normal or dictionary meaning as indicated by applicant.
The rejections are believed to be proper and thus they shall be maintained.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/Primary Examiner, Art Unit 3666